SCHOTT, Judge,
dissenting:
I agree with my colleagues that the trial judge erred in admitting into evidence the tape of Jonas Sporl’s interview of Rene Becnel. However, since no mention is made of the tape in the court’s reasons for judgment I must assume that it played no part in the court’s judgment.
The trial court based its conclusions on the testimony of Jonas Sporl and Neil Bec-nel. Sporl, a New Orleans attorney testified that he represented the Gordons since 1931 and Rene Becnel leased the whole Gordon tract, Lots 1-7, since 1930. He stated that he personally began handling the leases in 1965 but knew Becnel had been leasing it for years before that.
Neil Becnel, Rene Becnel’s 46 year old son, testified that he lived with his family on the Becnel tract when he was a boy. He stated that his father leased the entire Gordon tract from the Gordons including *861the 35 feet strip in dispute and trapped on the land. He explained that his family raised orange trees on lots 8 and 9, the Becnel tract, and the adjoining Gordon tract was thickly wooded. The orange trees near the boundary between lots 8 and 7 did poorly because they lacked air and sunshine. So they moved their fence 35 feet over into the Gordon tract, cleared the strip, and solved the problem for the orange trees along the boundary. He insisted that they never intended to possess the strip adversely against the Gordons but used it and the entire Gordon tract with their permission and pursuant to a lease.
The trial court’s conclusions that this evidence was sufficient to rebut Rene Becnel’s self serving affidavit and recitations in the public records should not be disturbed on appeal.
The testimony of Mrs. Leggio and Mr. Eppley contributed little or nothing to resolve the issue of lease or no lease. They simply established that Becnel was in possession of the strip but his possession is not in dispute. In response to the question, “Did [Becnel] represent himself as the owner of the property?” She answered that he did; but the credibility and weight to be assigned to this testimony was within the province of the trial judge.
I would affirm the judgment.